Upon remittitur from the Court of Appeals (7 NY3d 725 [2006]), judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered February 24, 2004, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of IV2 to 3 years and 1 year, unanimously affirmed. We have reexamined the facts of this case in light of the remittitur, and find no basis to reverse the conviction. Concur—Tom, J.P, Mazzarelli, Andrias, Friedman and Catterson, JJ.